JUSTICE VAN DEUSEN, specially concurring: I concur in the result reached in this case, but have some reservations concerning the reasoning of the majority in reaching that result. I do not find it necessary to reach the issue of whether the passing of 30 days from the notice of forfeiture without appearance caused the defendant’s failure to appear to escalate from a civil matter to a criminal matter or whether there was probable cause that the defendant had violated the bail bond statute. Ill. Rev. Stat. 1977, ch. 38, par. 32—10. The warrant in question was validly issued pursuant to section 110 — 3 of the Code of Criminal Procedure of 1963 (111. Rev. Stat. 1977, ch. 38, par. 110 — 3) for defendant’s failure to comply with a condition of his recognizance; namely, to appear in court at a scheduled court time. The trial court has inherent authority to enforce its orders and to impose sanctions for violations of conditions imposed by it upon a defendant when released on bail or recognizance. (People ex rel. Hemingway v. Elrod (1975), 60 Ill. 2d 74, 83.) The imposition of such sanctions is independent of the underlying charge for which the defendant was originally released on bond or recognizance. The disposition of the underlying charge for which the defendant was originally arrested, therefore, in no way affects the authority of the court to conduct a hearing and impose sanctions upon the defendant for violation of the conditions of his bail or recognizance. Defendant in this case had never been brought before the court to answer the charge implicit in the section 110 — 3 warrant that he had failed to comply with a condition of his bond or recognizance. The warrant of arrest issued, pursuant to section 110 — 3, was still valid and outstanding at the time defendant was arrested on that warrant. I concur with the majority that the arrest and search were valid and that the trial court erred in suppressing the evidence seized as a result of such search.